Citation Nr: 0637785	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  02-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of the 
Epstein-Barr virus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned at a hearing held in April 2003.  The Board 
thereafter remanded this case in October 2003.

Although the issue of entitlement to service connection for 
Meniere's disease was developed for appellate review, service 
connection for that disorder was granted by the RO in 
November 2005.  That action appears also to have resolved a 
raised claim by the veteran for service connection for 
hearing loss.

The October 2003 Board remand referred the raised issue of 
entitlement to service connection for chronic fatigue 
syndrome to the RO for appropriate action.  Inasmuch as there 
is no indication that the RO has since adjudicated the 
referenced issue, the Board again refers the matter of 
entitlement to service connection for chronic fatigue 
syndrome to the RO for appropriate action.

The Board also notes that the veteran appears to have raised 
the issue of entitlement to service connection for a 
neurological disorder as due to an undiagnosed illness.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's hepatitis C did not originate in service, 
and is otherwise not related to service.

2.  The veteran's Epstein-Barr virus infection did not 
originate in service, and is otherwise not related to 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C which is the result 
of disease or injury incurred in or aggravated during his 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  The veteran does not have residuals of the Epstein-Barr 
virus which are the result of disease or injury incurred in 
or aggravated during his active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in December 2001 and March 2004 correspondences.  
While the veteran has not been notified of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned in the event of a 
successful claim, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as will be explained in further detail 
below, service connection for the disorders at issue is not 
warranted.  The veteran consequently is not prejudiced by any 
failure to provide him with 38 U.S.C.A. § 5103(a) notice as 
to the initial ratings and effective dates assignable in the 
event of successful claims.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the veteran has attended 
examinations in connection with this appeal, and that VA has 
obtained medical opinions specifically addressing whether his 
claimed disorders are related to service.  His representative 
has challenged the most recent VA examination, arguing that 
no "current medically indicated special tests and studies" 
were accomplished, and that the physician did not offer an 
opinion as to whether it was at least as likely as not that 
the claimed disorders were related to service.

The Board points out that the October 2003 Board remand only 
requested such tests and studies if indicated in the 
examiner's judgment.  The Board also notes that the examiner 
demonstrated his familiarity with the several tests and 
studies already accomplished in the course of this appeal.  
With respect to the medical opinions offered, the examiner 
opined that his review of the evidence did not support a 
conclusion that either claimed disorder was etiologically 
related to service.  The Board has reviewed the examination 
report, and finds that it complies with the Board's October 
2003 remand instructions, as well as VA's duty to assist the 
veteran. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.   

While the veteran did not receive 38 U.S.C.A. § 5103(a) 
notice prior to the July 2000 rating decision from which this 
appeal originates, he was advised of the passage of the 
Veterans Claims Assistance Act in December 2001, and at that 
time was informed of the respective responsibilities of each 
party in obtaining evidence, and informed of the information 
and evidence necessary to substantiate his claim.  His claim 
was thereafter readjudicated in the September 2002 statement 
of the case.  In March 2004, he was again provided with full 
38 U.S.C.A. § 5103(a) notice, following which his claim was 
readjudicated in a December 2005 supplemental statement of 
the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with such notice 
prior to the July 2000 adjudication did not affect the 
essential fairness of that adjudication, and therefore was 
not prejudicial to the veteran.  The veteran has not alleged 
prejudice from any error in the timing or content of the 
38 U.S.C.A. § 5103(a) notices.  Moreover, given the 
specificity of the above notices, as well as the time 
afforded the veteran following the notices to respond, the 
Board finds that any error in the timing of notices was 
harmless.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of organic diseases of the nervous system 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

I.  Hepatitis C

Factual background

The service medical records are silent for any reference to 
hepatitis.  At his service entrance examination, the veteran 
reported a history of marijuana use.  He was treated in 
service several times for gastrointestinal complaints 
attributed to disorders including gastroenteritis, possible 
kidney stone, and irritable bowel syndrome.  Service dental 
records show that he underwent the extraction of a wisdom 
tooth.

There is no post-service medical evidence on file until 1996, 
and no reference to hepatitis until 2000.  VA and private 
medical records for July 1996 to January 2005 show that in 
July 1996, his liver function tests were normal.  In March 
1999 he underwent a Persian Gulf War registry examination, at 
which time he complained of fatigue since 1991, although he 
also reported working at least 60 hours each week.  In early 
2000, he was treated for fever and swollen lymph nodes and 
was tested for hepatitis; the tests were positive for 
hepatitis C.  Subsequent treatment records document his 
report that he may have undergone a blood transfusion as a 
child; he denied any history of intravenous drug abuse or 
multiple sexual partners.

A March 2000 correspondence to the veteran from VA in 
relation to a recent examination informed him that the 
results of blood testing revealed hepatitis C.

In a statement received in April 2000, the veteran's spouse 
indicated that for the prior eight years the veteran had 
experienced progressively worsening symptoms including fever 
and enlarged lymph glands, and had now been diagnosed with 
hepatitis C.

The veteran attended VA examinations in June 2001.  He was 
unable to identify any risk factors for contracting hepatitis 
C, except for a possible blood transfusion in the past.  He 
denied the frequent use of alcohol.  His physical complaints 
included abdominal pain.  Following examination of the 
veteran, the examiner diagnosed hepatitis C.

At his April 2003 videoconference hearing, the veteran 
suggested that he may have contracted hepatitis C from 
vaccinations received in service, or from his wisdom tooth 
extraction.

On file are several statements received in May 2004 from 
relatives and acquaintances of the veteran, including his 
spouse.  The statements essentially indicate that the veteran 
was healthy prior to service, but that since his service in 
the Persian Gulf, his health had deteriorated.

The veteran attended a VA examination in May 2005.  The 
examiner noted that the service medical records did not show 
any visits for hepatitis C.  The veteran reported 
experiencing symptoms including fatigue beginning either in 
service or shortly after his discharge.  The examiner noted 
that the veteran had tested positive for hepatitis C in 2000, 
and that his current complaints included abdominal pain, 
nausea, fatigue, malaise, and vomiting.  The veteran denied 
any risk factors for hepatitis C, but noted that he had 
received vaccinations prior to serving in the Persian Gulf.  
He also explained that he may have undergone a blood 
transfusion prior to 1992.  He denied any history of 
intravenous drug abuse, blood exposure of the skin or mucous 
membranes, sexually transmitted diseases, or multiple sexual 
partners.  He denied any history of hemodialysis, tattoos, 
body piercings or intranasal cocaine use, or of using any 
illegal drugs other than marijuana.  The veteran explained 
that he had not been in the medical care profession.  

Physical examination disclosed no evidence of cirrhosis.  In 
reviewing the record, the examiner noted that the veteran's 
hepatitis C viral loads since 2000 were low.  The examiner 
diagnosed history of hepatitis C with normal liver function 
test, and concluded that the record did not support a 
conclusion that the hepatitis C was related to service.  

Analysis

The Board initially notes that, inasmuch as hepatitis C is a 
known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 
(2006) (pertaining to claims for certain disabilities due to 
undiagnosed illnesses) are not for application.

The service medical records are silent for any complaints, 
finding or diagnosis of hepatitis C, and there is no post-
service medical evidence of hepatitis C until more than 6 
years after service, and no medical evidence linking his 
hepatitis C to service.

The veteran has suggested that he possibly contracted 
hepatitis C when vaccinated in service, or when he had a 
wisdom tooth extracted in service.  Notably, however, he does 
not contend, and there is nothing in the record to suggest, 
that the needles used for vaccination were non-sterile, or 
that the extraction of his wisdom tooth involved the use of 
dirty instruments or other exposure to the virus.  Nor has he 
otherwise explained how the vaccinations or extraction led to 
a hepatitis C infection.  He denies experiencing the more 
common risk factors for infection, including intravenous drug 
use, multiple sexual partners, and exposure to blood.  
Interestingly, the one common risk factor he has reported, 
that of a possible blood transfusion, occurred years prior to 
service (if at all).  

In any event, the veteran was afforded a VA examination in 
May 2005 for the specific purpose of determining whether his 
hepatitis infection originated in service.  The physician 
essentially concluded that the hepatitis C was not 
etiologically related to service.

While the veteran, and arguably his relatives and 
acquaintances, argue that his hepatitis originated in 
service, there is no indication that he or his relatives or 
acquaintances are qualified through education, training or 
experience to offer medical opinions.  Their opinions 
concerning medical causation therefore do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

In short, there is no competent evidence of hepatitis C in 
service or until years after service, no reasonably 
identifiable risk factors in service for contracting that 
infection, and no competent evidence linking the hepatitis C 
to service.  The only medical opinion on file directly 
addressing the etiology of the hepatitis C is against the 
claim.  The Board consequently finds that the preponderance 
of the evidence is against the claim.  The claim for service 
connection for hepatitis C is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Residuals of the Epstein-Barr virus

Factual background

The service medical records are silent for any reference to 
infection with the Epstein-Barr virus.  The records document 
treatment on one occasion for conjunctivitis, but are 
otherwise silent for any eye abnormalities.  Neurological and 
ophthalmological examinations were normal.  The veteran was 
treated for fever on occasions in which he also presented 
with upper respiratory infections or other acute conditions.

There is no post-service medical evidence on file for the 
period prior to 1996.  VA and private medical records for 
July 1996 to January 2005 show that in 1996, the veteran was 
treated for suspected vestibular neuronitis and possible 
labyrinthitis based on complaints of dizziness.  The records 
show that he occasionally presented in a febrile state.  In 
July 1996 he underwent testing in light of fatigue 
complaints; his liver function tests were normal.  Physical 
examination disclosed some lower extremity weakness.  Other 
records for 1996 note that his dizziness symptoms began 
recently, and indicate that chest X-ray studies and blood 
chemical testing were normal.  

The treatment records show that in 1997, he demonstrated mild 
oculomotor findings on diagnostic testing.  Records for 1999 
show treatment for fever and dizziness; he was evaluated for 
possible Meniere's disease and atypical hydrops.  In March 
1999 he underwent a Persian Gulf War registry examination, at 
which time he complained of dizziness since 1997, and of 
fatigue since 1991.  He additionally reported intermittent 
swelling of the right axilla and groin beginning two months 
ago.  

The records show that in 2000, the veteran was treated for 
fever and swollen lymph nodes, prompting his physicians to 
test him for hepatitis and for the Epstein-Barr virus; those 
test results were positive.  In February 2000, he reported 
that his symptoms began around 1992, and had become 
progressively worse.  When examined in March 2000, no 
neurological, ophthalmological, or other problems were 
identified; he was diagnosed with atypical Meniere's syndrome 
versus uncompensated vestibular deficit.  Subsequent 
treatment records document treatment for upper extremity 
tremors that he reported began in 1991; the tremors were 
believed by his physicians to likely be psychogenic in 
origin, given the normal neurological examinations.

A March 2000 correspondence to the veteran from VA in 
relation to a recent examination informed him that he had 
atypical Meniere's syndrome.

In a statement received in April 2000, the veteran's spouse 
indicated that for the prior eight years the veteran had 
experienced progressively worsening symptoms including fever 
and enlarged lymph glands, and had now been diagnosed with 
the Epstein-Barr virus.

The veteran attended VA examinations in June 2001.  He 
complained of vertigo and intermittent low grade fever 
without an accompanying infection, a condition he asserted 
began immediately after his service in the Persian Gulf.  He 
also reported occasional tingling, numbness, and weakness in 
his legs, as well as tremors in his extremities.  He reported 
enlarged lymph nodes.  Physical examination disclosed the 
presence of inguinal nodes, but no other lymphadenopathy.  
Examination of the eyes, lungs, and neurological system were 
negative for any identified abnormalities.  The examiner 
diagnosed the veteran with, inter alia, chronic fatigue 
syndrome with symptoms including intermittent fever and 
tremors; and Epstein-Barr virus with titers indicative of 
previous infection.

At his April 2003 videoconference hearing, the veteran 
indicated that he experiences leg weakness and numbness, and 
explained that he noticed the weakness in particular 
immediately after his service in the Persian Gulf.  He 
explained that he did not seek regular treatment for any 
symptoms until 1995.  He essentially argued that his current 
symptoms are the same as those experienced in service or 
shortly thereafter.

On file are several statements received in May 2004 from 
relatives and acquaintances of the veteran, including his 
spouse.  The statements essentially indicate that he was 
healthy prior to service, but since his service in the 
Persian Gulf had developed symptoms including tremors, 
fatigue, and a general deterioration of health.

The report of an April 2005 VA ears, nose and throat 
examination noted incidentally that the veteran had tremors; 
the examiner concluded that the tremors might represent a 
central nervous system dysfunction.

At the veteran's May 2005 VA examination, the examiner noted 
that the service medical records did not show any visits for 
Epstein-Barr virus infection.  The veteran reported 
experiencing fatigue and dizziness either in service or 
shortly after his discharge, and tremors since 1994.  He 
denied any recent episodes of low grade fever or non-
exudative pharyngitis, or of swelling of his neck lymph 
nodes, although he indicated that he occasionally felt a lump 
in his axilla.  The examiner noted that the veteran tested 
positive for Epstein-Barr virus antibodies in 2000.  Physical 
examination disclosed a tremor, but neurological examination 
was negative.  He exhibited no lymphadenopathy or respiratory 
abnormalities.

In reviewing the record, the examiner noted that the veteran 
was seen beginning in 1996 for dizziness, and later for 
tremors thought to be psychogenic.  The examiner noted that 
recent medical literature suggests that antibodies to the 
Epstein-Barr virus have been demonstrated in all population 
groups, and that the majority of primary Epstein-Barr virus 
infections are subclinical.  He explained that chronic or 
persistent Epstein-Barr virus infections are characterized by 
fever, pancytopenia, lymphadenopathy, pulmonary parenchymal 
disease, ophthalmic or neurological abnormalities, and 
persistent liver abnormalities.  The examiner explained that 
the veteran did not have those symptoms.  He also noted that 
the recent medical literature did not show any relationship 
between chronic fatigue syndrome and Epstein-Barr virus 
infection.  

The examiner diagnosed the veteran with fatigue, but noted 
that the veteran did not meet the criteria for chronic 
fatigue syndrome; and with positive Epstein-Barr virus 
antibodies showing a history of previous infection, with no 
active disease at present.  The examiner concluded that the 
record did not support a conclusion that the Epstein-Barr 
virus infection was related to service.  

Analysis

As with hepatitis C, infection with the Epstein-Barr virus is 
a known clinical diagnosis.  The provisions of 38 C.F.R. 
§ 3.317 therefore are not for application.

The service medical records are silent for any reference to 
Epstein-Barr virus infection, or to any identified residuals 
thereof.  Those records are negative for any reference to eye 
(other than conjunctivitis) or neurological abnormalities, or 
to any lymphadenopathy, pancytopenia, or lung disease.  While 
he developed a fever on several occasions, the fever was 
always present as one of a constellation of symptoms 
attributed to acute disorders such as upper respiratory 
infections or gastroenteritis.  His health care providers in 
service did not suggest that any fever, or any other reported 
symptoms, were attributable to an Epstein-Barr virus 
infection.

Moreover, there is no post-service medical evidence of 
Epstein-Barr virus infection until 2000, at which time he did 
present with symptoms including lymphadenopathy and fever.  
Notably, while the veteran reported that some of the symptoms 
he believes were symptomatic of Epstein-Barr virus infection 
were present in service, none of his treating physicians 
addressed the etiology of the infection.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board moreover 
points out that there are no medical records on file prior to 
1996, including service medical records, which support the 
assertions of the veteran and those of his relatives and 
acquaintances regarding the presence of the referenced 
symptoms beginning in service. 

The Board notes that most of the symptoms for which the 
veteran has received treatment since 1996 have been 
attributed to causes other than the Epstein-Barr virus 
infection.  He was treated since 1996 for dizziness 
eventually attributed to Meniere's syndrome.  Since 2000, he 
has evidenced tremors which, while initially thought to 
represent a neurological problem (and believed by the April 
2005 examiner to possibly represent a central nervous system 
dysfunction) are currently believed by his treating 
physicians to be psychogenic in origin.  While he 
demonstrated an oculomotor deficit at one point in 1997, 
opthalmological examination since that time has been normal.  
The treatment records do not show any pancytopenia, liver 
dysfunction, or lung disease.

In any event, the May 2005 examiner noted that the veteran 
did not currently report any symptoms suggestive of an active 
Epstein-Barr virus infection.  More importantly, and after 
reviewing the medical evidence of record, the examiner 
essentially concluded that the evidence did not support a 
conclusion that the veteran's Epstein-Barr virus infection is 
etiologically related to service.

While the veteran and his relatives and acquaintances have 
essentially maintained that the veteran has evidenced 
symptoms of an active Epstein-Barr virus infection since 
shortly after his return from the Persian Gulf, the Board 
again points out that, as laypersons, their opinions 
concerning medical diagnosis or causation do not constitute 
competent medical evidence.  See Espiritu, supra.

In sum, there is no competent evidence of an Epstein-Barr 
virus infection, or residuals thereof, in service or until 
many years after service, and no competent evidence linking 
the Epstein-Barr virus infection to service.  The only 
medical opinion on file addressing the etiology of the 
Epstein-Barr virus infection is against the claim.  The Board 
consequently finds that the preponderance of the evidence is 
against the claim.  The claim for service connection for 
residuals of an Epstein-Barr virus infection is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for the residuals of the 
Epstein-Barr virus is denied.







____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


